                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTIIERN DMSION
                                  No. 7:20-CV-31-D


CARLOS A. ALFORD,                             )
                                              )
                               Plaintiff,     )
                                              )
                  v.                          )                       ORDER
                                              )
EASTERSEALSUCPNORTH                           )
CAROLINA AND VIRGINIA, INC.,                  )
                                              )
                              Defendant.      )


       For the reasons stated in defendant's memorandum. oflaw in support of its motion to dismiss

amended complaint and in its reply brief, and for good cause shown, the court GRANTS defendant's

motion to dismiss [D.E. 33] and DIS1\1ISSES plaintiff's amended complaint with prejudice. The

court DENIES as moot defendant's motion to stay discovery [D.E. 28] and DENIES as meritless

plaintiff's motions [D.E. 38, 41].

       SO ORDERED. This .LL day of March 2021.



                                                        JSC.DEVERID
                                                        United States District Judge




            Case 7:20-cv-00031-D Document 44 Filed 03/17/21 Page 1 of 1
